6-7, 9-11, and DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because of the new ground(s) of rejection.
Drawings
The drawings were received on 9/22/21.  These drawings are acceptable.
Claim Objections
Claim 14 is objected to because of the following informalities:  line 2 recites “external light source” which should be “external light sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (US 2016/0187652, hereinafter “Fujimaki”) in view of Raffle et al. (US 8,958,158, hereinafter “Raffle”).	Regarding claim 1, Fujimaki discloses	A wearable display device comprising (Fig. 1, [0091], head mounted display HMD 100):	a display device configured to emit image light to display an image (Figs. 1-2, [0091-0097], display driving sections 22 and 24 include liquid crystal displays 241 and :	the external light sensor is located at a position where the external light sensor overlaps a front-of-eye part of the display device in an emission direction of the image light,	in a front-rear direction, a gap is provided between the external light sensor and the front-of-eye part of the display device, and	in a front-rear direction, the external light sensor is located between a transparent part of the display device and the illuminance sensor cover member.
	Raffle discloses	an external light sensor configured to sense external light (Figs. 2-3, col. 3, lines 29-42, optical sensor 220 detects external light, such as light reflected from a user’s face); and	an illuminance sensor cover member that covers a surface of the display device, wherein (Figs. 2-3, col. 3, lines 29-42, frame 202 is an illuminance sensor cover member that covers a surface of the display device):	the external light sensor is located at a position where the external light sensor overlaps a front-of-eye part of the display device in an emission direction of the image light (Figs. 2-3, col. 3, lines 29-42, the external light sensor is located at a position in front of lens 204 where the external light sensor overlaps a front-of-eye part (lens 204) in a front-rear direction, a gap is provided between the external light sensor and the front-of-eye part of the display device (Figs. 2-3, gap 230/330, col. 3, lines 29-55, front-of-eye part as lens 204 has a gap 230/330 separating optical sensor 220 in the front-rear direction; front rear direction being direction though lens 204 toward user’s eyes), and	in a front-rear direction, the external light sensor is located between a transparent part of the display device and the illuminance sensor cover member (Figs. 2-3, col. 3, lines 29-42, in the front-rear direction, the external light sensor 220 is located between a transparent part of the display device (lens 204) and the illuminance sensor cover member (frame 202)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Fujimaki to have an external light sensor configured to sense external light; and an illuminance sensor cover member that cover a surface of the display device, wherein: the external light sensor is located at a position where the external light sensor overlaps a front-of-eye part of the display device in an emission direction of the image light, in a front-rear direction, a gap is provided between the external light sensor and the front-of-eye part of the display device, and in a front-rear direction, the external light sensor is located between a transparent part of the display device and the illuminance sensor cover member, such as taught by Raffle, for the purpose of detecting when the head mounted Regarding claim 3, Fujimaki as modified by Raffle discloses the wearable display device according to claim 1, wherein the front-of-eye part of the display device is a part that is transparent while covering a front of an eye of a viewer wearing the wearable display device (Raffle, col. 2, lines 30-45, lens 204 is transparent while covering the front of an eye of a viewer wearing the head mounted display).
	The motivation is the same as in claim 1.	Regarding claim 6, Fujimaki as modified by Raffle discloses the wearable display device according to claim 1, wherein the front-of-eye part of the display device is constituted of a light-guiding member configured to guide the image light (Fujimaki, [0106-0112], Figs. 1-2, in the front-of-eye part there are light guide plates 261-262 which are light-guiding members configured to guide the image light).	Regarding claim 7, Fujimaki as modified by Raffle discloses the wearable display device according to claim 6, wherein the external light sensor is located on a front surface side of surfaces constituting the light-guiding member (Raffle, Figs. 2-3, col. 3, lines 29-50, optical sensor 220 is located on a front surface side (i.e., in front of lens 204) of surfaces constituting the light-guiding member).

	Regarding claim 9, Fujimaki as modified by Raffle discloses the wearable display device according to claim 1, wherein the external light sensor is an illuminance 

	Regarding claim 13, Fujimaki as modified by Raffle discloses the wearable display device according to claim 1, wherein the illuminance sensor cover member covers a front surface of the display device (Raffle, Figs. 2-3, col. 3, lines 1-3, frame 202 covers a front surface of the display device (LCDs 241/242 of Fujimaki in the modified device)).	The motivation is the same as in claim 1.	Regarding claim 14, Fujimaki as modified by Raffle discloses the wearable display device according to claim 1, wherein the external light sensor is embedded in a recess provided in a rear surface of the illuminance sensor cover member (Raffle, Figs. 2-3, optical sensor 220 is formed in a recess of back surface of illuminance sensor cover member as part of arm of frame of head mounted display).
	The motivation is the same as in claim 1.	Regarding claim 15, Fujimaki as modified by Raffle discloses the wearable display device according to claim 1, wherein the external light sensor is located closer to the outer edge of the display device than an inner edge of the display device (Raffle, Figs. 2-3, col. 3, lines 1-50, optical sensor 220 is located closer to outer edge of lens .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Raffle as applied to claims 1, 3, 6-7, 9 and 13-15, and further in view of Mongoven (US 2019/0064525).	Regarding claim 10, Fujimaki as modified by Raffle discloses the wearable display device according to claim 1, but does not explicitly disclose wherein the external light sensor is attached to a flexible board configured to transmit a signal, the external light sensor being suspended from the flexible board.
	Mongoven discloses wherein the external light sensor is attached to a flexible board configured to transmit a signal, the external light sensor being suspended from the flexible board ([0101], ambient light sensor 112 may be wired via a flexible PCB (printed circuit board) to suspend external light sensor from the PCB).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable display device of Fujimaki as modified by Raffle to have wherein the external light sensor is attached to a flexible board configured to transmit a signal, the external light sensor being suspended from the flexible board, such as taught by Mongoven, for the purpose of providing a flexible printed circuit board that is able to provide electrical signals from the optical sensor to the processor (element 214 of Raffle) and suspend the optical sensor in a fixed position.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Raffle and Mongoven as applied to claim 10, and further in view of Kamakura (US 2017/0235129).	Regarding claim 11, Fujimaki as modified by Raffle and Mongoven discloses the wearable display device according to claim 10, but does not explicitly disclose	further comprising a cover member configured to house the flexible board, wherein	the external light sensor is housed in a waterproof structure provided by extending the cover member.
	Kamakura discloses an external light sensor configured in a head mounted display and further comprising a cover member configured to house the flexible board (Figs 1-4, 20, [0076, 0142], cover member 85 and waterproof member 87 form a waterproof seal for the head mounted display HMD 1 and are configured to house the flexible board FPC (Fig. 20) in the HMD), wherein	the external light sensor is housed in a waterproof structure provided by extending the cover member (Figs 1-4, 20, [0076, 0142], cover member 85 and waterproof member 87 form a waterproof seal for the head mounted display HMD 1 and are configured to house the light sensor 8 and flexible board FPC (Fig. 20) in the HMD by extending the cover member about the frame of the HMD).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable display device of Fujimaki as modified by Raffle and Mongoven to have a cover member configured to house the flexible board, wherein the external light sensor is housed in a waterproof .
Allowable Subject Matter
Claims 4-5, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694